OPINION

                                          No. 04-10-00655-CR

                                In re John William Coleman, Relator

                                           Original Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: April 27, 2011

PETITION FOR WRIT OF PROHIBITION DENIED; MOTION FOR LEAVE TO FILE
DISMISSED AS MOOT

           The court has considered the petition for a writ of prohibition filed by relator, John

William Coleman, and the response of the real party in interest, and is of the opinion that relief

should be denied. See TEX. R. APP. P. 52.8(a). Accordingly, relator’s petition for a writ of

prohibition is denied. Relator’s motion for leave to file the petition is dismissed as moot.

           The clerk of this court is directed to transmit a copy of this opinion to the attorneys of

record, the trial court judge, and the trial court clerk.


                                                      PER CURIAM

PUBLISH
           1
         This proceeding arises out of Cause Nos. 2010-DCR-0132 and 2010-DCR-0133, styled The State of Texas
v. John William Coleman, pending in the 198th Judicial District Court, Kimble County, Texas, the The Honorable
M. Rex Emerson presiding.